Citation Nr: 0427966	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-05 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected herniated lumbar discs, status post 
discectomies and lumbar interbody fusion at 
L4-L5 and L5-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1991 to August 
1995.  This case comes before the Board of Veterans Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida (RO).  

The issue on appeal is being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002. Id.  Effective 
September 26, 2003, VA revised the criteria for diagnosing 
and evaluating diseases and injuries of the spine.  68 Fed. 
Reg. 51454-51458 (2003).  The veteran has not been provided 
either of the new rating criteria.  

Additionally, the veteran claims that his service-connected 
low back disability has increased in severity since the most 
recent VA examination in May 2002.

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, 


both VA and private, who have treated him for 
his service-connected low back disability 
since May 2002, to include any evidence of 
"incapacitating episodes" of low back 
disability as defined under the current 
provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2003).  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it should 
inform the veteran of this and request her to 
provide copies of the outstanding medical 
records.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the current severity of his 
service-connected herniated lumbar discs, 
status post discectomies and lumbar 
interbody fusion at L4-L5 and L5-S1 (low 
back disability).  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including x-rays, consultations, 
and range of motion testing of the lumbar 
spine, expressed in degrees, with 
standard ranges provided for comparison 
purposes, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must describe 
all symptomatology due to the veteran's 
service-connected low back disability, to 
include any weakness, fatigability, 
incoordination, or flare-ups.  The 
examiner must provide an opinion on the 


impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.  The 
report prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should then readjudicate the 
veteran's claim for an initial rating in 
excess of 20 percent for service-connected 
low back disability, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action, as well as the recent 
changes to the schedular criteria involving 
the spine.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include the new spine 
rating criteria, all relevant diagnostic 
codes, and the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2003).  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


